Response to Arguments
Applicant's arguments filed with respect to claims 1-33 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-16, 19, 21-27, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Systrom et al. (Pub. No. US 20140279039) in view of GARCIA et al. (Pub. No. US 20180097763).
Regarding claims 1, 12, and 23, Systrom teaches determining a ranking of images associated with a brand entity using a machine learning system [Para. 41 “Block S150A can rank images, such as in the queue or directly in the brand's feed, based on an origin of each image. For example, Block S150A can rank a first image higher in a queue of images to post to the brand's social feed than a second image, wherein the first image was uploaded by a user with a history of uploading suitable-quality images with proper brand or product tags, and wherein the second user does not have a history of uploading images with brand or product tags or has a history of uploading poor-quality or inappropriate images”, Para. 47 “Block S150B can also implement machine vision and/or machine learning techniques to identify and filter out [also ranking] unsuitable or less desirable images”] the machine learning system being trained using attributes that represent each of a plurality of training images filtered to remove off-brand entity images [Para. 43 “S150A to automatically filter out unwanted images, arrange images in a queue, post images to the brand's social feed, rearrange images in the brand's social feed” Para. 42 “Block S150A can implement machine vision and/or machine learning techniques to identify and filter out images with inappropriate or explicit content. Block S150A can also filter out images tagged with both the brand and any other brand [off-brand] or product that competes with the brand such that other (competing) brands or products are not advertised within the brand's social feed”] , imagery attributes (tag) [Para. 33 “Block S120 can also implement supervised or semi-supervised machine learning techniques, such as by augmenting a database of images with automatically-generated tags confirmed by users or images with manually-entered tags in order to improve the object image detection algorithm.”], and textual attributes of textual content included in the plurality of training images [Para. 32 “Block S120 receives a text-based descriptor of a product visible in the image, access a database of template images of a product based on the descriptor, and implement template matching to identify the product in the image”]; and producing a listing of the ranked images for selecting one or more of the ranked images for the brand entity associated with the selected ranked images [Para. 47 “like Block S150A, Block S150B can selectively post the image to the social feed of the product. For example, Block S150B can filter out images of a quality below a threshold quality, images that include inappropriate or explicit content, images of an improper size or aspect ratio, images tagged with other (competing) products and/or brands, images from certain users or locations, or images that fail to meet any other criteria”].
Systrom doesn’t explicitly teach Internet-based social network attributes comprising a number of hashtags or a similarity of hashtags present in one or more image captions and the attributes including previously known consumer (user) of the brand entity attributes.
GARCIA teaches internet-based social network attributes comprising a number of hashtags or a similarity of hashtags present in one or more image captions [Para. 47 “a dataset representing one or more social media posts includes, for each social media post, one or more of the following fields: text, image/video, and hashtag”; Para. 49 “the dataset can be used to create or train classifier processes for determining a location of social media posts that do not include an explicit association with a location”; Para. 120 “In some examples, the social media post data includes more than image data (e.g., text, hashtags, geotags, image labels, etc.)”; Since the claim doesn’t explicitly state how the number of hashtags are used, Garcia’s teaching of plurality of hashtags to train the device reads on the claim limitation]; and the attributes including previously known consumer (user) of the brand entity attributes [Para. 48 “other data fields can be included in a dataset representing a social media post, including one or more of the following: a user account, a user name, date, time, geotag, information regarding comments/responses for a post (e.g., the text of a comment, an identifier of the user account that posted the comment, and the like), user interactions with the post (e.g., number of "likes", "shares", or other indications that a user account interacted with the post) [It’s clear that the user/customer is previously known because post/likes are indicated previously; Para. 134 “additional data, such as hashtag retrieved messages that include images, can be used to further build/train the classifiers”].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in advertising system of Systron the ability to train a machine learning system with hashtags/captions and previously known customer/user as taught by GARCIA since the claimed invention is merely a combination of old elements, and in the combination each element merely would 

Regarding claims 2 13, and 24, Systrom teaches further training of the machine learning system using data associated with the ranked images [Para. 42 “Block S150A can implement machine vision and/or machine learning techniques to identify and filter out images with inappropriate or explicit content. Block S150A can also filter out images tagged with both the brand and any other brand [off-brand] or product that competes with the brand such that other (competing) brands or products are not advertised within the brand's social feed”. In this case the images are ranked important and unimportant. Then the system is trained on the image rank “important”. The claim is silent as to how the ranking is performed].
Regarding claims 3, 14, and 25, Systron teaches wherein the data associated with the ranked images represents user interactions with a subset of the ranked images [Para. 104, “Block S312 can also adjust an order or rank of images in the social feed, such as based on image quality, lighting, size, users views, user likes, reposts, repins, number of tags or hotspots”].

Block S160A can selectively callout a subset of tagged items in the image, such as based on user purchasing history”].

Regarding claims 5, 16, and 27, Systron teaches wherein the imagery attributes represent one or more colors included in a corresponding image of the plurality of training images [Para. 74, 67,  and 104].

Regarding claims 8, 19, and 30, Systron doesn’t explicitly the claim limitation. 
However, GARCIA teaches wherein the Internet-based social network attributes include a count of positive indications (likes) from social network users [Para. 48 “user interactions with the post (e.g., number of "likes", "shares", or other indications that a user account interacted with the post),”
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in advertising system of Systron the ability to train a machine learning system with number of positive reaction as taught by GARCIA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 
Regarding claims 10, 21, and 32 Systron teaches wherein the attributes represent the geographical source of a corresponding (GPS of the phone) image of the plurality of training images [Para. 43 “preferred image origin (e.g., user, location)”, Para. 62, and 108].

Regarding claims 11, 22, and 33, Systron teaches wherein the attributes represent wearable items present in a corresponding image of the plurality of training images [Para. 21].
Claims 6, 7, 17, 18, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Systrom et al. (Pub. No. US 20140279039) in view of GARCIA et al. (Pub. No. US 20180097763) further in view of Tran et al. (Patent No. US 10,733,529).
Regarding claims 6, 17, and 28, Synstron in view of GARCIA does not explicitly teach count of words.
Tran teaches wherein the textual attributes represent a count of words present in a corresponding image of the plurality of training images [Col. 8 Lines 33-47].
Synstron in view of GARCIA to teach the claim limitation, feature as taught by Tran; because the modification enable the system to generate an original message ask model that can be utilized to determine, based on an original message sent to a user.
Regarding claims 7, 18, and 29, Synstron in view of GARCIA does not explicitly teach count of characters.
Tran teaches wherein the textual attributes represent a count of characters present in a corresponding image of the plurality of training images [Col. 8 Lines 33-47].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Synstron in view of GARCIA to teach the claim limitation, feature as taught by Tran; because the modification enable the system to generate an original message ask model that can be utilized to determine, based on an original message sent to a user.

Claims 9, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Systrom et al. (Pub. No. US 20140279039) in view of GARCIA et al. (Pub. No. US 20180097763) further in view of Liu et al. (Pub. No. US 20140059054).
Regarding claims 9, 20, and 31 Synstron in view of GARCIA does not explicitly teach count of topic text. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Synstron in view of GARCIA to teach the claim limitation, feature as taught by Liu; because the modification enable the system to generate additional topics based on documents.


Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666